PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/482,497
Filing Date: 7 Apr 2017
Appellant(s): Apple Inc.



__________________
IAN SOULE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/6/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Response to appellant’s argument regarding the rejections of independent claim 21:
Appellant argues that the base and lid of Lee are not “square-shaped”. However, it is noted that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. The specification states that the base and lid having rectangular shape or other geometric shapes, such as square or round. Further, the drawing only shows the base and lid having a rectangular shape. The appellant also agrees that “there may be slight deviation from a perfect geometric square encompassed within the term “square-shaped”’. Therefore, it is the examiner’s position that the base and lid of Lee shown in fig. 9 are “square-shaped” when given the broadest reasonable interpretation consistent with the specification. 
Appellant further argues that Szamborski’s base and platform do not include a “separately closeable compartment to store an accessory”. Contrary to appellant’s argument, Szamborski clearly teaches base 16 having a separately closeable compartment, closable by platform 14 (figs. 4-6). In response to appellant's argument that Szamborski’s “base and platform are not separately closeable to store an accessory, but rather designed to hide excess chain”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the compartment of Szamborski is capable of holding “accessories”. Further, it is noted that “chain” could be an accessory.
Appellant further argues that redesigning Szamborski ‘s platform 14 would entirely undermine its purpose. However, it is noted that Szamborski is a secondary reference and is not being modified. The examiner is taking a teaching of Szamborski to modify the device of Lee.
Appellant argues that Szamborski would have to be modified to not only accommodate the secondary portion of the neck chain as designed, but to also accommodate some type of neck chain accessory. Contrary to appellant’s argument, it is the examiner’s position that Szamborski’s compartment in the base 16 is capable of accommodating any appropriately sized accessory. And therefore, there is no need to modify Szamborski.
Appellant further argues that the speaker portion of Burger’s earphone 70 is wholly within its cavity 90. There is no reference of “speaker” or “speaker portion” in the specification of the instant invention. However, fig. 13 shows a portion of an item 204 (that looks like earpiece) that might project from a surface of a holder or tray 242. Giving the pending claim it’s broadest reasonable interpretation consistent with the specification, it is the examiner’s position that fig. 12 of Burger shows a portion of speaker portion of the earphone 70 (i.e., shaded portion shown in the right half of fig. 12) projecting from a surface of the holder.
Appellant further argues that the speaker portion of Burgers e.g., the portion that sound would emanate from during use, is wholly within cavity 90. However, the specification of the current invention does not mention a “speaker portion”. The examiner has given the claim its broadest reasonable interpretation consistent with the specification and interpreted the speaker portion to be at least the shaded portion of the earphone 70. That shaded portion of the earphone 70 clearly projects from a surface of the holder 110 as shown in the right half of fig. 12.
Regarding claim 39, appellant argues that removing Lee’s “tray” would result in the destruction of Lee’s function of accommodating the product in the way shown in the design patent. However, it is noted that the teaching of Szamborski does not remove the tray of Lee. The tray of Lee would still be there. It will just be removable to access a bottom compartment as taught by Szamborski. 
Appellant further argues that due to the nature of Lee as a design patent, it is wholly unclear whether there is any space bellow the tray such that even if it was removable it still would not have been capable of the structure alleged by the office. However, it is noted that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the rejection of claim 22, Appellant argues that the extension from the central circular area 218 and 220 of Luplow does not retain the earpiece, but rather merely makes space for cord 212/210. However, it is noted that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. The specification states “item 240 may be a Bluetooth earpiece”. Giving the pending claim it’s broadest reasonable interpretation consistent with the specification, it is the examiner’s position that the elongated portion extending from the circular portion of the earpiece of Luplow is also part of the earpiece. Therefore, it is the examiner’s position that Luplow’s elongated portion of the impression extending from the wider portion 218, 220 also retains the earpiece as claimed.  
Regarding the rejection of independent claim 26, appellant argues that Luplow does not disclose “an earpiece at least partially disposed in a profile orientation within the impression”. The word “profile” is only shown in fig. 13 and mentioned once in the specification: “each bar 134 has indented surface 136, which may be shaped to fit the profile of a product 140 contained in packaging 110 (shown in phantom in figs. 3 and 4)”.. First the examiner notes that the embodiments of figs. 3 and 4 have not been examined as they are directed to unelected species. Giving the term “in a profile orientation” it’s broadest reasonable interpretation consistent with the specification, it is the examiner’s position that the earpiece of Luplow is at least partially disposed within the impressions 218, 220 and the elongated portions that extends from the impressions 218, 220 of the tray, in a profile orientation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BLAINE G NEWAY/Examiner, Art Unit 3735  

                                                                                                                                                                                                      Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        
/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.